414 F.2d 1364
William Ross PHILLIPS, Plaintiff-Appellant,v.John N. MITCHELL, etc. et al., Appellees.
No. 23103.
United States Court of Appeals Ninth Circuit.
August 13, 1969.

Appeal from the United States District Court for the Western District of Washington; George H. Boldt, Judge.
William Ross Phillips, pro se.
Eugene G. Cushing, U. S. Atty., Charles W. Billinghurst, Asst. U. S. Atty., Tacoma, Wash., for appellees.
Before CHAMBERS, HAMLEY and HAMLIN, Circuit Judges.
PER CURIAM:


1
Phillips' allegations in this civil action are that his pass to the prison writ room was revoked for no good reason, and that his keepers did not let him write his wife to ask for $500 which he said he needed for legal research.


2
The government's affidavits with its motion to dismiss indicate that Phillips' pass was not revoked. They are not contradicted by Phillips in his response.


3
The undisputed facts show there was no violation of Phillips' right to counsel, or any other constitutional right, by prison officials. No litigation involving Phillips appears to have been pending when he requested to write for money.


4
The order of dismissal is affirmed.